Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a delta-sigma modulator comprising inter alia: a first clock phase signal and a second clock phase signal being non-overlapping with respect to each other; a summing node that sums an analog input signal and a feedback signal; a loop filter that filters the first summed analog signal according to a noise shaping function and outputs a filtered analog signal, the loop filter including: a double sampling integrator including a first capacitor path and a second capacitor path, wherein the first capacitor path samples the analog input signal and the second capacitor path integrates a sample during the first clock phase signal and wherein the second capacitor path integrates a sample and the second capacitor path samples the analog input signal during the second clock phase signal; a quantizer that quantizes the output of the of the double sampling integrator; a feedback path that connects an output of the quantizer to the summing node; and a holding filter on the feedback path, wherein the first capacitor path and the second capacitor path have a first sampling frequency, wherein the double sampling integrator has a second sampling frequency that is double the first sampling frequency, wherein an output of the quantizer is down-sampled by a predetermined factor to form a down-sampled signal which is output to the feedback path, wherein the down-sampled signal is up-sampled on the feedback path by the predetermined factor before being fed to the holding filter, wherein the up-sampled signal includes DAC codes, and wherein the holding filter keeps a value of the DAC code of the up-sampled signal at a constant level during each period of the first clock phase signal and the second clock phase signal to generate the feedback signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845